Mr. Justice Gest delivered the opinion of the court. This is an information in the County Court of Macoupin county charging the plaintiff in error with a violation of section eleven of the act entitled, “An act to regulate the employment of children in the State of Illinois and to provide for the enforcement thereof,” which act went into effect July 1, 1903. Said section prohibits the employment of children under the age of sixteen years in divers eraployments specifically named, “ or in any other employment that may be considered dangerous to their lives or limbs or where their health may be injured or moral's depraved.” Defendant was found guilty and fine imposed upon him. It is not disputed that defendant employed the boys to work in the coal mine, and that they did so work, and then were under the age of sixteen years and over the age of fourteen years, and it is admitted by counsel for defendant for the purposes of this case, that coal mining is an occupation dangerous to the life and limb of those employed therein. Moreover, it is manifest from the Miners Act itself that employment in a coal mine is classed by the legislature among occupations dangerous to life, limbs and health. The title and every section of the act clearly shows it. Minute provision is made for the safety of employees from the moment they reach the shaft and enter the cage to descend to their work until they again reach the surface. It is recognized that danger lurks around them, descending and ascending, in roadways, rooms and entries; wherever they may be or go while in the mine; danger from breaking ropes, falling rocks, damp, dust, explosions, poisonous air and other things and conditions. As stated by counsel for defendant, the sole question in this case is, “ whether said section eleven includes within the scope of its operation the owners and operators of coal mines.” It is claimed by defendant that said section does not apply to the employment in coal mines of boys under sixteen years of age, but that section twenty-two of the act entitled, “An act to revise the laws in relation to coal mines and subjects relating thereto and providing for the health and safety of persons employed therein,” approved April 18, 1899, and in force July 1, 1899, is the only provision applicable to such employment. Said section twenty-two is as follows: “ Mo boy under the age of fourteen years and no woman or girl of any age shall be permitted to do any manual labor in or about any mine, and before any boy can be permitted to do any work in any mine he must produce to the mine manager or operator thereof, an affidavit from his parent or guardian, or next of kin, sworn and subscribed to before a justice of the peace or a notary public, that he, the said boy, is fourteen years of age.” This section prohibits the employment of boys under the age of fourteen years for work in any coal mine, and permits such employment of boys who have reached that age. The question presented is whether that clause of section twenty-two of the Miners Act which permits the employment of boys, who are of the age of fourteen years, in coal mines, was repealed by the Child Labor Act of 1903. If it was so repealed it was not in express terms but by implication. The repealing section of the Act of 1903 is as follows : “An act to prevent child labor, approved June IT, 1891, in force July 1, 1891, and all other acts and parts of acts in conflict with this act, are hereby repealed.” If that clause in the Miners Act was repealed, it was because of irreconcilable conflict with the Act of 1903. It is argued by the People that employment in a coal mine is dangerous and that therefore the said clause of the Miners Act is expressly repealed by the above quoted repealing section. The words, “ all other acts and parts of acts in conflict with this act,” in a repealing section of a legislative act, add nothing to the legal effect of the act passed. The question still remains whether a conflict exists, and if there be a conflict then the former act, so far as such conflict exists, is repealed by implication. It is contended by plaintiff in error that repeals by implication are not favored; that such repeal will not be held unless the two provisions are irreconcilable; that the above quoted clause of the Miners Act and the Act of 1903 are in pari materia and are to be construed together and effect given to each, if possible; that it must appear to have been the intention of the legislature to repeal; otherwise the former act will not be held as repealed; and that general words in a statute, following a specific enumeration, include only cases of the same kind enumerated. Each of these propositions is a correct statement of the law. It is also urged that a subsequent statute, which is general, does not abrogate a former statute, which is particular. This proposition is also correct in general but it is at times difficult of application and is subject to exception. At the outset it is necessary to bear in mind that the only purpose sought to be accomplished by the construction and interpretation of statutes is to ascertain the legislative intent. All the rules adopted by the courts for- such construction and interpretation have their basis in their supposed adaptability to throw light on that inquiry. In order to ascertain the legislative intent in the present instance, it is proper to take into consideration the legislation that has been had in this state upon the subject of child labor, the existing statutes, and the evil, if any, to be remedied. An act approved June 17, 1891, was entitled “ An act to prevent child labor.” It prohibited the hiring of any child under the age of thirteen years except where the labor of such child constituted the means of support of an aged or infirm relative, and then only upon a certificate issued as provided by the act. The act approved June 17, 1893, was entitled, “ An act to regulate the manufacture of clothing,” etc., and provided by section four, that “Ho child under fourteen years of age shall be employed in any manufacturing establishment or factory or workshop in this state,” and further provided that no child between the ages of fourteen and sixteen years should be employed by any person, firm or corporation employing children except upon compliance with certain conditions stated. An act entitled in the same words as the act first above mentioned was approved June 9, 1897, and went into effect July 1, 1897. Section six of this act provides : “ Ho child under the age of sixteen years shall' be employed or permitted or suffered to work by any person, firm or corporation in this state at such extra-hazardous employment whereby its life or limb is in danger or its health is likely to be injured or its morals may be depraved.” It is apparent from a reading of that act that the word “ such ” above quoted means “ any.” The next act containing provisions upon the subject of the employment of child labor appears to be the act first above mentioned, upon which this information is based. It is manifest from this legislation that the employment of children has become of late years a growing evil. The development of industries already established, and the formation of new ones, within even the last twenty-five years has been very remarkable, and the end appears not yet. Yery many of these, it has been found, can be successfully run by child labor and at much less expense for wages than by the labor of adults. It had come that large numbers of mere children were engaged in labor as continuously as adults; 'the desire of poor parents to have the aid of their children and the cupidity of employers united to bring about practically a condition of servitude of such children. Their lives, limbs and health and their minds and morals were sacrificed for gain. The legislature interfered and the education of the children of the state was made compulsory; their employment in labor of- any kind up to a certain age, and their employment in labor dangerous to life, limb, health or morals up to a still higher age, was forbidden; and now stands forbidden unless permitted in the one business of coal mining. A mere reading of these various acts of the legislature shows a constantly increasing sense of the evil existing, the necessity of restraining and preventing it, and the intent so to do. The Act of 1891 put the age at thirteen and upon certain conditions. The next General Assembly put the age at fourteen for employment in “ any manufacturing establishment, factory or workshop ” and upon certain conditions, which last named statute is still in force. Four years afterwards, by the Miners Act, the legislature prohibited the employment of boys under fourteen in coal mines, and four years after that, by the Act of 1903, prohibited labor of children under sixteen in a large number of employments of various kinds specifically named, and all other employments dangerous to life, limb, health or morals. Upon the point made that the general words, “any other employment that may be considered dangerous-,” etc., refer only to employments of the like kind before enumerated—section eleven of the Child Labor Act, among other things, prohibits children under sixteen from, employment in sewing belts, adjusting belts to machinery, oiling, wiping, or cleaning machinery, operating machinery of many specified kinds, operating passenger or freight elevators, or as pin boys in bowling alleys, preparing any composition in which dangerous or poisonous acids are used, manufacture of paints, oils or white lead, manufacture of goods for immoral purposes, in any theatre, concert hall or place of amusement wherein intoxicating liquor is sold. It is said by counsel: “ The occupation of coal mining is in no way kindred to any of the enumerated occupations of section eleven.” There would seem to be as close relation between the business of the pin boy and the boy in the coal mine as between any of the employments forbidden. The kinship lies in the dangerous nature of the occupation. It is urged by plaintiff in error that the Child Labor Act of 1903 is general, and that the Miners Act is special and therefore the latter act is not within the scope of the former. Potter’s Dwarris, p. 272, expresses the proposition as follows : “ General words may be qualifiéd by subsequent clauses in the same statute, but a thing given in particular shall not be tolled by general words. The meaning of which is that when the law descends to particulars such mere special provisions must be understood as exceptions to any general rules laid down to the contrary and the general rules must not be alleged in confutation of the special provisions.” Can it reasonably be said that section twenty-two of the Miners Act is to be treated as an exception from the prohibition? Was that the legislative intent? Divers cases are cited by plaintiff in error supposed to be pertinent to that question in this case. We do not so consider them. In each of the cases cited the two acts claimed to be in conflict were both permissive or both prohibitory. For illustration, in Litchfield Coal Co. v. Taylor, 81 Ill. 590, one of the cases cited, the suit was brought by the widow of a deceased miner whose death had been occasioned by the wilful violation of the provisions of chapter 93 of Eevised Statutes of 1874, but was brought in her name as administratrix of his estate. She was allowed to amend so as to permit the action to proceed in her name as widow. Chapter 93 went into force July 1, 1872, and section fourteen of that chapter permits suit in the name of the widow. Chapter 70 of the Revised Statutes, entitled “ Injuries,” was first enacted February 12, 1853, and provides for suit, in case of death by wrongful act. neglect or default, in the name of the personal representative, the administrator. It was urged that it was error to make the change from administratrix to widow, but the court held otherwise, that both acts could stand, and say that chapter 93 is special, and embraces the cases specially enumerated therein, and chapter 70 is general and embraces all other cases. It is manifest there is no repugnance, no irreconcilable conflict between the two acts; that the provisions of both can be enforced; both acts are grants of power, permissions given, to sue. It is not a case of permission given in one act and of prohibition in another and subsequent act. In Potter’s Dwarris, page 131, it is said: “ In all cases when what is only permitted is found incompatible with what is prescribed, the latter has the advantage.” The Act of 1899 is special in that its scope is the regulation of the business of coal mining. The Act of 1903 is special in that its scope is the regulation of child labor in the State of Illinois. The Act of 1903 and section 22 of the Act of 1899 are in pari materia, and are to be considered as framed on one system and haying one object in view, to wit, the regulation of child labor in Illinois; and in construing them, contemporaneous, antecedent and subsequent statutes on the same subject-matter may be examined and considered. Potter’s D warris, p. 189. If the latter part of a statute be repugnant to a former part of it, the latter part shall stand because it was last agreed to by the legislature. Idem, p. 113. Work in a coal mine is dangerous; the particular employments prohibited in the Act of 1903 are dangerous, and all other dangerous employments are prohibited. The Child Labor Act was passed four years after the Miners Act. But treating the Miners Act as a special act, the rule that, the provisions of a special act are not to be deemed as repealed by a general act is not without exception. In The People v. Thornton, 186 Ill. 172-173, it is said: “ It is a well-settled principle of statutory construction, that a subsequent statute which revises the whole subject of a former one, and is intended as a substitute for it, operates as a repeal of the former, although it contains no express words to that effect. The rule, thus announced, is applicable even when the provisions of a prior law are contained in a special act. Andrews v. People, 75 Ill. 605; People v. Board of Education, 166 Ill. 388. Where the legislature frames anew statute upon a certain subject-matter, and the legislative intention appears from the latter statute to be to frame a new scheme in relation to such subject-matter and make a revision of the whole subject, there is in effect a legislative declaration, that whatever is embraced in the new statute shall prevail, and that whatever is ex-eluded is discarded. The revision of the whole subject-matter by the new statute evinces an intention to substitute the provisions of the new law for the old ' law upon the subject.” When we take into consideration the legislation of this state on the subject of care for its children, care for their physical, mental and moral integrity, and at the same time consider what evils existed, tending to show the intent of such legislation, when we examine such legislation in its separate acts and as a whole, special or general, when it is scrutinized with the aid of the rules of construction and interpretation pertinent thereto, it is not possible to avoid the conclusion that the age limit for employment of boys in coal mines was changed by the Act of 1903 from fourteen to sixteen years. Employers of child labor are bound to take notice of the character of employment for which they hire such labor and see to it that it be not dangerous to life or limb, health or morals. They hire such labor at their peril. Any other construction of the clause of section eleven under consideration would render it wholly nugatory. The judgment will be affirmed. Affirmed.